Appeals from a judgment of the Supreme Court, Erie County (Edward A. Rath, Jr., J.), entered November 15, 2002. The judgment declared, after a hearing, that the parcel at issue is a public park.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We note, however, that petitioners were only required to establish their entitlement to the relief sought by a preponderance of the evidence and not, as respondents contend, by clear and convincing evidence. Present—Green, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.